Citation Nr: 0407704	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  98-18 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for multiple chalazia of 
both eyes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
that denied a claim of entitlement to an increased 
(compensable) rating for multiple chalazia of both eyes.  In 
a March 1999 action, the RO increased the rating for multiple 
chalazia of both eyes from zero to 10 percent.  The veteran 
testified at hearings at the RO in February 1999 and 
May 2000, and at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in November 2000.  

Previously, this case was before the Board in December 2000 
and June 2003, when it was remanded for additional 
development.  


FINDINGS OF FACT

1.  The veteran's corrected distant visual acuity is 20/30 in 
each eye.

2.  The veteran's service-connected multiple chalazia are 
healed, without disabling residuals.


CONCLUSION OF LAW

An increased rating for multiple chalazia of both eyes is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.27, 4.84a (Diagnostic Code 6015) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the function affected, but also the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2003).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected multiple chalazia of both 
eyes have been evaluated as 10 percent disabling by analogy 
to benign new growths.  38 C.F.R. § 4.20 (2003).  Diagnostic 
Code 6015 provides that benign, new growths (eyeball and 
adnexa, other than superficial) are to be rated on the basis 
of impaired vision, with a minimum rating of 10 percent.  38 
C.F.R. § 4.84a (Diagnostic Code 6015) (2003).  Where the new 
growth is healed, Diagnostic Code 6015 provides that the 
rating should be based on the residuals.  Id.

In the veteran's case, when examined by VA in April 1998, he 
reported a long history of red and irritated eyes.  
Examination revealed that the veteran was found to have best 
corrected distant visual acuity of 20/30 in the right eye and 
20/40 in the left eye.  External examination revealed severe 
meibomian gland dysfunction bilaterally.  The impressions 
were surface irritation contributing to mild photophobia and 
chronic discomfort, hyperopic astigmatism, and normal 
posterior pole examination.

Private treatment records include a report showing that the 
veteran was treated for a chalazion in January 1999.  
Correspondence from a private physician, dated in December 
1999, indicates that the veteran was examined in October 1999 
and he was found to have multiple chalazia of the left upper 
lid.  Visual acuity without correction was 20/40 in the right 
eye and 20/60 in the left eye.  The veteran was instructed to 
repeat warm compresses and was given oral antibiotics.

At his November 2000 videoconference hearing before the 
undersigned VLJ, the veteran described some of the problems 
he had experienced, which he believed were due to service-
connected disability, including redness in his eyes, 
swelling, scarring, pain, watery eyes, infection, and vision 
impairment.  The clear implication of the veteran's testimony 
was that he believed his bilateral eye disability had 
worsened since the time of his last VA examination in 
April 1998, and included disabling manifestations beyond what 
the RO had considered.  Consequently, the Board remanded the 
case for an examination.  See 38 C.F.R. §§ 3.327, 4.2, 19.9 
(2000).  

Pursuant to the Board's December 2000 remand, a VA 
ophthalmologic examination was conducted to determine the 
current severity and characteristics of the veteran's 
service-connected chalazia.  The examiner was requested, 
among other things, to note all the veteran's eye pathology 
and specifically render an opinion as to what eye pathology 
was caused by or made worse by the service-connected 
chalazia, including whether any scarring was found as a 
result of chalazia.

When examined by VA in January 2003, the veteran was found to 
have best corrected distant and near visual acuity of 20/30 
in each eye.  Examination revealed the confrontational visual 
fields, external examination, and ocular motility were within 
normal limits.  The examiner specifically noted that there 
was no chalazion noted.  The diagnosis was blepharitis in 
both eyes.  The examiner opined that there was no chalazion 
in either eye at the time of the examination, and that the 
veteran's symptoms of pain, redness, scarring, swelling, 
watery eyes, and vision impairment were caused by blepharitis 
in both eyes, not chalazia.  

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an evaluation higher than 10 
percent for multiple chalazia of both eyes is not warranted.  
Given the evidence described above, the Board concludes that 
the currently assigned 10 percent rating more than adequately 
compensates the veteran's service-connected disability.  This 
is so because the medical evidence does not show that the 
veteran currently has residuals of his service-connected 
chalazia.  In fact, his current eye symptoms noted on the 
January 2003 VA examination report clearly attribute eye 
symptoms to a non-service-connected disability--blepharitis.  
Moreover, the examiner specially noted that the veteran did 
not have any chalazia at the time of the examination.  Given 
that the veteran does not currently have residuals from his 
service-connected chalazia, the 10 percent rating assigned 
under Diagnostic Code 6015 more than adequately compensates 
the veteran, especially because corrected distant acuity of 
20/30 in each eye does not warrant a compensable rating.  38 
C.F.R. § 4.84a (2003).  

The Board has also considered that eye disorders may be rated 
based on contraction of visual fields.  38 C.F.R. §§ 4.76, 
4.76a (2003).  Nevertheless, the January 2003 VA examination 
findings do not show that the veteran has any other eye 
pathology related to the service-connected chalazia.  
Consequently, there is no indication that any other 
Diagnostic Code pertaining to the eyes would be applicable.
 
The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as testimony from his wife.  
While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under the rating criteria is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran and others who knew him are not shown to possess, 
may provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Accordingly, given the nature of his service-connected 
chalazia as described above, the Board finds that the 10 
percent evaluation more than adequately reflects the severity 
of his disability.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation higher than 10 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim for an increased rating for multiple chalazia of both 
eyes must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Although the veteran has expressed his belief that his 
service-connected multiple chalazia of both eyes warrants a 
higher rating than 10 percent, suggesting a claim for an 
extraschedular evaluation, there is no indication that 
problems he experiences present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the service-connected eye disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It bears 
emphasis that the schedular rating criteria are designed to 
take problems such as experienced by the veteran into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

II.  Veterans Claims Assistance Act of 2000

In adjudicating the claim addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim for an increased rating.  From the 
outset, the RO informed the veteran of the bases on which it 
decided the claim and of the elements necessary to be granted 
the benefit sought.  Initially, the RO notified the veteran 
by rating action of May 1998 of the denial.  In response to 
his notice of disagreement, the RO issued the veteran a 
statement of the case (SOC) in October 1998, which addressed 
the entire development of his claim up to that point.  The 
SOC notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The veteran thereafter perfected 
his appeal of the issue.  

The record also reflects that the veteran was specifically 
advised in July 2003 of the information and evidence needed 
to substantiate a claim for an increased rating for multiple 
chalazia of both eyes, and that the correspondence 
additionally informed him of what evidence VA was responsible 
for obtaining, and what evidence he was responsible for 
obtaining.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.  
The Board concludes that the veteran has been given the 
required notice in this case, at least to the extent of what 
was required to substantiate his claim for an increased 
rating for multiple chalazia of both eyes.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim.

Additionally, VA offered the veteran an opportunity to 
testify at hearings at the RO in February 1999 and May 2000, 
and before the undersigned VLJ at a videoconference hearing 
in November 2000.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
VA examinations in April 1998 and January 2003, and a VA 
examiner has provided an opinion regarding the severity of 
the veteran's service-connected multiple chalazia of both 
eyes.  An additional examination or medical opinion being 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  Moreover, the Board is not aware of 
any outstanding evidence.  Therefore, the Board finds that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An increased rating for multiple chalazia of both eyes is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



